Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donikki Hardy appeals from the district court’s order denying his 18 U.S.C. § 3582 (2012) motion for reduction of sentence on the basis of the Fair Sentencing Act. We have reviewed the record and the district court’s ruling and find no reversible error. Accordingly, we affirm substantially for the reason stated by the district court. United States v. Hardy, No. 7:01-cr-00235-HMH-l (D.S.C. Aug. 23, 2013). In addition, we note that Hardy’s claim is foreclosed by our recent decision in United States v. Black, 737 F.3d 280 (4th Cir.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.